Per Cm'iam.

This was an action of assumpsit upon a promissory note, made by the plaintiff in error, together with E. P. Fourniquett and Louis Julieme. The suit was commenced against all the makers, and process returned served upon them all. Fourniquett and Julieme pleaded the general issue and a special plea. Plaintiff in error filed no plea. The defendants in error discontinued the suit as to the two defendants who had pleaded, and took a judgment by default against the plaintiff in error.
There is but one question raised by the assignment of errors, and that is whether the court erred in permitting the discontinuance of the suit as to the defendants, Fourniquett and Juliem. This question appears to have been very fully considered by this court in the case of Peyton & Halliday v. Scott, 2 How. 870. where it was decided to be regular to dismiss the suit as to any one or more of the makers of a joint and several promissory note. That case contains a very accurate illustration of the principles of the decision, as they arise out of our statute, which makes all bonds, obligations, bills, covenants, and promissory notes, joint and several, whether so expressed on their face or not. We do not therefore deem it necessary to do more than simply to apply it to the present one, as decisive of the question before us.
Let the judgment be affirmed.